Name: 92/211/EEC: Council Decision of 30 March 1992 on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension for the period from 1 March to 30 April 1992 of the Agreement on relations in the sea-fisheries sector between the European Economic Community and the Kingdom of Morocco and of the Protocol annexed thereto
 Type: Decision
 Subject Matter: fisheries;  Africa
 Date Published: 1992-04-07

 Avis juridique important|31992D021192/211/EEC: Council Decision of 30 March 1992 on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension for the period from 1 March to 30 April 1992 of the Agreement on relations in the sea-fisheries sector between the European Economic Community and the Kingdom of Morocco and of the Protocol annexed thereto Official Journal L 091 , 07/04/1992 P. 0027COUNCIL DECISION of 30 March 1992 on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension for the period from 1 March to 30 April 1992 of the Agreement on relations in the sea-fisheries sector between the European Economic Community and the Kingdom of Morocco and of the Protocol annexed thereto (92/211/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on relations in the sea-fisheries sector between the European Economic Community and the Kingdom of Morocco and to the Protocol annexed thereto (1), Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Morocco have entered into negotiations as provided for in Article 12 (2) of the Agreement to establish the arrangements to be applied after 29 February 1992, the date on which the Agreement and the Protocol annexed thereto expire; Whereas the two Parties agreed on 28 February 1992 to extend the said Agreement and the Protocol annexed thereto for an interim period from 1 March to 30 April 1992 pending the result of the said negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the interim extension for the period from 1 March to 30 April 1992 of the Agreement on relations in the sea-fisheries sector between the European Economic Community and the Kingdom of Morocco and of the Protocol annexed thereto is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Brussels, 30 March 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 181, 12. 7. 1988, p. 1.